UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-4765



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANTHONY WAYNE SILVER,

                Defendant - Appellant.


     On Remand from the Supreme Court of the United States.
                       (S. Ct. No. 07-8399)


Submitted:   May 2, 2008                    Decided:   June 10, 2008


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas R. Wilson, GREEN &    WILSON, P.A., New Bern, North Carolina,
for Appellant. George E.    B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P.         May-Parker, Assistant United States
Attorneys, Raleigh, North    Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Wayne Silver was sentenced to 121 months of

imprisonment for conspiracy to possess with intent to distribute

more than fifty grams of cocaine base.               This court vacated and

remanded on appeal, United States v. Silver, No. 05-4404 (4th Cir.

Apr. 20, 2006) (unpublished), and the district court imposed a 235-

month sentence. This court affirmed the district court’s 235-month

sentence on appeal, United States v. Silver, No. 06-4765 (4th Cir.

Sept. 20, 2007) (unpublished), and the Supreme Court vacated and

remanded to this court for further consideration in light of Gall

v. United States, 128 S. Ct. 586 (2007).              See Silver v. United

States,   552   U.S.   __,   128   S.   Ct.   1287   (2008)   (No.   07-8399).

Accordingly, we vacate Silver’s sentence and remand to the district

court for further consideration in light of Gall.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                       VACATED AND REMANDED




                                    - 2 -